COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00445-CV


DANA PAIGE APPLEWHITE                                               APPELLANT

                                        V.

WILLIAM CARL APPLEWHITE, JR.                                         APPELLEE


                                    ------------

         FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                                    ORDER

                                    ------------

      On March 12, 2013, we issued an Order of Referral to Mediation and

Abatement, ordering the parties to complete a mediation conference by April 11,

2013. We abated this appeal pending the mediation. The mediator, Honorable

R. Brent Keis, has now asked that he be relieved of his appointment as mediator

in this appeal. The mediator has also provided the court with a copy of an e-mail

to the parties’ counsel in which he provided them with a copy of The Texas

Lawyers’ Creed and admonished them for their bickering. Although we will grant

the mediator’s request to be relieved of his appointment in this appeal, it is
disturbing and regretful that the parties have apparently defied this court’s order

to mediate this appeal.     While we are not privy to the details of what has

transpired, the parties have utterly wasted not only their own time and resources

but those of this court and the mediator, who had graciously agreed to mediate

this appeal at cost. Obviously, no party can be ordered to settle a case (nor

should they be so ordered), but our system of justice is dependent upon parties

and their attorneys abiding by court orders, including those court orders that

command the parties to schedule and attend a mediation and not meaningless

“squabbling.”   Though we are tempted to issue further orders requiring the

parties to comply with this court’s previous orders, it is apparent from what has

already transpired that doing so would only further waste time and resources.

      It is ORDERED that the Honorable R. Brent Keis is relieved of his

appointment as mediator in this appeal. It is further ORDERED that this appeal

is reinstated on this court’s docket as of today’s date.

      The appellant’s brief is now due Friday, May 10, 2013. See Tex. R. App.

P. 38.6. You will be notified when the case is set for submission.

      A party desiring oral argument must note that request on the outside cover

of the party’s brief.   See 2nd Tex. App. (Fort Worth) Loc. R. 3.       If no oral

argument is requested by either party, the case may be submitted on the briefs.

      PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE

STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND




                                        2
PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS

COURT      OF     CRIMINAL       APPEALS       ON     FEBRUARY        1,   1999        BY

MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards

are available from this office and appear on the court’s website at

www.2ndcoa.courts.state.tx.us. Both parties and their counsel appearing before

this court are expected to adhere to these standards and non-compliance will be

addressed by the court accordingly.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the mediator, the trial court judge, and the trial court clerk.

      DATED April 10, 2013.

                                                      PER CURIAM




                                         3